Case 3:20-cv-00346-JTR Document11 Filed 04/06/21 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF ARKANSAS

NORTHERN DIVISION
CHRISTOPHER BERNARD BELL,
PETITIONER
REG. # 31356-009
v. No: 3:20-cev-346 DPM/JTR
DEWAYNE HENDRIX, WARDEN
RESPONDENT

RESPONSE TO HABEAS CORPUS PETITION

Now comes the Respondent (the current Warden at FCC Forrest City is John P. Yates), and
for his response to the Petitioner’s habeas petition brought under 28 U.S.C. § 2241, states:

Petitioner Christopher Bell is serving a sentence of 144 months imposed in this district on
July 19, 2018. United States v. Christopher Bernard Bell, No. 4:17cr00116-02-DPM. Bell had prior
Arkansas felony convictions and was sentenced as a career offender under the provisions of the
United States Sentencing Guidelines, USSG § 4B1.1. See, Presentence Investigation Report at 7-8
(filed under seal).

Bell asserts that his sentence is unlawful because “he is actually innocent of having been a
career offender”. Petition, doc. # 1 at 6. He claims that one of his predicate convictions, a 2008
conviction for second degree battery, does not qualify as a crime of violence under USSG § 4B1.1
&4B1.2. Specifically, he contends that the Arkansas second-degree battery statute does not require
the use, attempted use or threatened use of physical force. Doc. # 2 at 16-22. The relief sought by
Petitioner Bell is that his sentence be vacated, and that he be resentenced without career offender

enhancement. In the alternative, he requests an evidentiary hearing so that he can prove his claim.

 
Case 3:20-cv-00346-JTR Document11 Filed 04/06/21 Page 2 of 4

Doc. # 1 at 8. Bell’s claim has no merit, as demonstrated below.

In case No. 4:17cr00116, Bell signed a plea agreement and pleaded guilty to the offense of
conspiracy to possess with intent to distribute and to distribute cocaine base. Doc. # 102, 103. He
was sentenced to imprisonment for 144 months. Doc. # 124. A notice of appeal was filed on July 25,
2018. Doc. # 129, 130. Five days later, Bell filed a pro se 28 U.S.C. § 2255 motion to vacate, set
aside or correct his sentence. Doc. # 134. His § 2255 motion was denied without prejudice because
his direct appeal was pending with the Eighth Circuit Court of Appeals. The district court’s order
provides: “Bell may file an amended motion when that Court [Eighth Circuit] enters its Judgment
and Mandate”. Doc. # 137.

In the Eighth Circuit, the government filed a motion to dismiss the appeal because in his plea
agreement Bell waived his right to appeal, subject to specific limited exceptions which were not
applicable. Exhibit 1. The Eighth Circuit granted the motion and dismissed the appeal. Doc. # 143.
The court’s mandate was issued on September 12, 2018, Doc. # 147. Subsequently, Bell did not file
an amended § 2255 motion in the district court. Instead, he filed the instant § 2241 petition on
October 29, 2020.

Bell knowingly and voluntarily waived, not only his right to appeal, but also his right to
collaterally attack his sentence in post-conviction petitions. His plea agreement provides that Bell
“waives all rights to collaterally attack the conviction and sentence in any post-conviction
proceeding, including one pursuant to Title 28, United States Code, Section 2255, except for claims
based on ineffective assistance of counsel or prosecutorial misconduct.” Exhibit 2. The Eighth
Circuit has held that such waivers are enforceable. United States v. Floyd, 931 F.3d 709, 710 (8th
Cir. 2019); United States v. Andis, 333 F.3d 886, 887 n. 2 (8th Cir. 2003); DeRoo v. United States,

223 F.3d 919, 923 (8th Cir. 2000). See also, Cardenas-Celestino v. United States, 552 F. Supp.2d

 
Case 3:20-cv-00346-JTR Document11 Filed 04/06/21 Page 3 of 4

962, 965 (W.D. Mo. 2008). Consequently, the instant petition is barred because Bell knowingly and
voluntarily waived his right to collaterally attack his sentence, except for limited exceptions not
applicable to his claim.

Even ifthe waiver were not valid and enforceable, nevertheless, Bell’s § 2241 petition cannot
succeed. To successfully attack his sentence in a § 2241 petition, Bell has the burden of showing
that his § 2255 remedy is inadequate or ineffective to challenge the validity of his sentence. Lopez-
Lopez v. Sanders, 590 F.3d 905, 907 (8th Cir. 2010); Hill v. Morrison, 349 F.3d 1089, 1091 (8th Cir.
2003). Absent the waiver, Bell could have filed an amended § 2255 motion within the time limit
specified in 28 U.S.C. § 2255(f), but did not do so.

Finally, Bell cannot prevail on the merits of his claim. According to Bell, he was convicted
for a violation of the Arkansas second-degree battery statute, Ark. Code Ann. § 5-13-202(a),
although he does not identify which of the four subsections of the statute was violated. Doc. #2 at
16-17. According to the Presentence Investigation Report at 7, following a verbal altercation with a
teacher, Bell struck the teacher multiple times in the head and face, causing multiple lacerations and
swelling. The facts of the offense indicate a violation of 5-13-202(a)(4), causing physical injury to
a person known to be a school employee. All four of the alternative offenses under the statute requite
causing physical injury or causing serious physical injury. Bell contends that an offense that results
in physical injury in violation of Ark. Code Ann. § 5-13-202(a) does not require the use, attempted
use or threatened use of physical force, and therefore, does not qualify as a “crime of violence”. Doc.
#2 at 17. The Eighth Circuit has addressed that same argument and rejected it. United States v.
Winston, 845 F.3d 876, 878 (8th Cir. 2017); United States v. Rice, 813 F. 3d 704, 705-06 (8th Cir.

2016); United States v. Thompson, 721 Fed. Appx. 565 (8th Cir. 2018).

 
Case 3:20-cv-00346-JTR Document11 Filed 04/06/21 Page 4of4

For the above-stated reasons, Bell’s petition should be dismissed.

Respectfully Submitted,

JONATHAN D. ROSS
Acting United States Attorney

bbw bh Mocve:

Richard M. Pence, Jr., AR 69059
Assistant U. S$. Attorney

P.O. Box 1229

Little Rock, AR 72203
501-340-2600
richard.pence@usdo].gov

  

 

CERTIFICATE OF SERVICE

This will certify that a true and correct copy of the foregoing was filed with the Court via

ECF and a copy sent on this W_™ day of April 2021, to the following by U.S. Mail:

Christopher B. Bell

Reg. No. 31356-009

Forrest City Low

Federal Correctional Institution
Inmate Mail / Parcels

Post Office Box 9000

Forrest City, AR 72336-9000

     

Richard P

 
   

ence, Jr.

 
